Citation Nr: 1014619	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.  The Veteran is the recipient of a Combat 
Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  
A notice of disagreement was filed in November 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.  The Veteran 
testified at a hearing before the Board in July 2008.  

In a September 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran subsequently appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the Veteran's representative 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the Veteran's claim 
for readjudication.  In an August 2009 Order, the Court 
granted the joint motion, vacated the Board's September 2008 
decision, and remanded this case to the Board for 
readjudication.  It is now appropriate for the Board to 
decide this claim.  

An October 1982 rating decision of a VA RO denied service 
connection for a "nervous condition," specified as 
generalized anxiety disorder.  The Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) had held that the term "factual basis" is 
defined as the claimant's underlying disease or injury, 
rather than as symptoms of that disease or injury.  Boggs v. 
Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims based on 
distinctly diagnosed diseases or injuries must be considered 
as separate and distinct claims.  Id. at 1337.  In accordance 
with Boggs, the Board finds that the instant claim of service 
connection for PTSD is separate and distinct from the claims 
addressed/denied in previous rating decisions (and requiring 
reopening prior to a merits review).  Thus, the issues have 
been recharacterized as shown on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion to remand as ordered by the Court was based 
on affording the Board to consider the case of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which had been promulgated 
after the Board's decision.  Under Clemons, the scope of the 
Veteran's claim of service connection for PTSD would 
encompass other psychiatric diagnoses.  See Clemons, 23 Vet. 
App. 1 (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

As discussed above, if the Veteran wishes to reopen a claim 
for service connection for generalized anxiety disorder, he 
may submit new and material evidence to the Regional Office.  

Otherwise, the Board notes that the Veteran has been 
diagnosed with several different psychiatric disabilities.  
An October 1981 private treatment report shows a diagnosis of 
depression.  VA outpatient treatment records dated in 
February 1982 show diagnoses of dysthymic disorder and 
agoraphobia with panic attacks.   Additionally, the Veteran 
underwent a VA examination in August 2006 and was diagnosed 
with psychosis, not otherwise specified.  Accordingly, the 
Board is of the opinion that additional development is 
necessary regarding the Veteran's claim for service 
connection for a psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is instructed to take all 
appropriate developmental action 
regarding service connection for a 
psychiatric disability, other than PTSD 
and generalized anxiety disorder.  

2.  Thereafter, if the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


